Third District Court of Appeal
                                State of Florida

                        Opinion filed February 3, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-0370
                        Lower Tribunal No. 17-16028
                           ________________


                     Alejandro Quintas Vazquez,
                                  Petitioner,

                                      vs.

                         Ailyn M. Rebaza Smith,
                                 Respondent.



      A Case of Original Jurisdiction – Prohibition.

      Alejandro Quintas Vazquez, in proper person.

      No appearance for respondent.


Before MILLER, GORDO, and BOKOR, JJ.

      MILLER, J.

      Petitioner, Alejandro Quintas Vazquez, seeks a writ of prohibition to

prevent the assigned trial judge from further presiding over his dissolution of
marriage proceedings pending below. His verified disqualification motion,

deemed legally insufficient by the trial judge, alleges nothing more than

adverse judicial rulings. We write only to reiterate the well-settled principle

that the laws governing judicial disqualification were never intended “to

enable a discontented litigant to oust a judge because of adverse rulings

made,” but, instead, serve “to prevent his [or her] future action in the pending

case.” Berger v. United States, 255 U.S. 22, 31, 41 S. Ct. 230, 232, 65 L.

Ed. 481 (1921) (citation omitted); see Ex parte Am. Steel Barrel Co., 230

U.S. 35, 43-44, 33 S. Ct. 1007, 1010, 57 L. Ed. 1379 (1913); Wilson v.

Renfroe, 91 So. 2d 857, 860 (Fla. 1956); State ex rel. Locke v. Sandler, 23

So. 2d 276, 278 (Fla. 1945). Consequently, mere recitations of adverse

rulings, without more, do not constitute the requisite bias or prejudice

necessary to support disqualification. See Ault v. State, 53 So. 3d 175, 204

(Fla. 2010); Suarez v. State, 95 Fla. 42, 58, 115 So. 519, 525 (1928); Clark

v. Clark, 159 So. 3d 1015, 1017 (Fla. 1st DCA 2015); Areizaga v. Spicer,

841 So. 2d 494, 496 (Fla. 2d DCA 2003); Johnson v. Johnson, 725 So. 2d

1209, 1216 (Fla. 3d DCA 1999); Orr v. State, 741 So. 2d 636, 636 (Fla. 4th

DCA 1999); Solana v. Solana, 706 So. 2d 414, 415 (Fla. 5th DCA 1998).

“Whether such rulings were correct or not is a matter to be determined on

appeal from the final judgment.” Claughton v. Claughton, 452 So. 2d 1073,



                                       2
1074 (Fla. 3d DCA 1984).          Accordingly, here, petitioner has failed to

demonstrate a basis for relief.

      Petition denied.




                                       3